COBB, J.
Steven Curtis Klein, appellant, appeals the final order adjudicating him a sexually violent predator pursuant to the Jimmy Ryce Act, section 394.911, et seq., Florida Statutes (1999).
Having carefully reviewed the record and briefs, we affirm the final order based on our decision in Westerheide v. State, 767 So.2d 637 (Fla. 5th DCA 2000), rev. granted, 786 So.2d 1192 (Fla.2001).
As we did in Westerheide, we certify the following as questions of great public importance:
1)DOES THE JIMMY RYCE ACT VIOLATE THE EX POST FACTO CLAUSES OF THE UNITED STATES AND FLORIDA CONSTITUTIONS?
2) DOES THE JIMMY RYCE ACT VIOLATE THE DOUBLE JEOPARDY CLAUSES OF THE UNITED STATES AND FLORIDA CONSTITUTIONS?
3) DOES THE JIMMY RYCE ACT VIOLATE THE DUE PROCESS CLAUSES OF THE UNITED STATES AND FLORIDA CONSTITUTIONS?
4) DOES THE JIMMY RYCE ACT VIOLATE THE EQUAL PROTECTION CLAUSES OF THE UNITED STATES AND FLORIDA CONSTITUTIONS?
AFFIRMED; QUESTIONS CERTIFIED.
HARRIS and PALMER, JJ., concur.